Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 27, 2016

                                      No. 04-16-00593-CV

Alvin M. BURNS, I.M. Burns, Dimmit County, Hakim Dermish, Robert L. Ramirez and Edward
                                     J. Dryden,
                                     Appellants

                                                 v.

ROSETTA RESOURCES, LTD., a/k/a Rosetta Resources, Inc., Eusebio Cantu Torres, Eusebio
                Torres, Jr., Gladiator Energy Services, LLC,
                                  Appellees

                 From the 293rd Judicial District Court, Dimmit County, Texas
                             Trial Court No. 12-07-11738-DCV
                          Honorable David Peeples, Judge Presiding


                                         ORDER
        The reporter’s record in this appeal was due on October 20, 2016. One volume of the
reporter’s record has been filed to date. One of the other court reporters responsible for
preparing the reporter’s record has filed a notification of late reporter’s record stating that
appellants have failed to request and pay, or make arrangements to pay, the court reporter’s fee
for preparing the record.

        It is therefore ORDERED that appellants provide written proof to this court within ten
(10) days from the date of this order that: (1) a written request has been made to each court
reporter for preparation of their portion of the reporter’s record pursuant to TEX. R. APP. P.
34.6(b)(1); and (2) either (i) each court reporter’s fee has been paid or arrangements have been
made to pay each court reporter’s fee, or (ii) appellants are entitled to appeal without paying the
court reporters’ fees.

        If appellants fail to respond to this order within the time provided, the appellant’s brief
will be due within thirty (30) days from the date of this order, and the court will only consider
those issues or points raised in the appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c). All other appellate deadlines are abated pending a
response to this order.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court